Election/Restrictions
RE: Ganesan et al.
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-11, drawn to a method of expanding and isolating [Symbol font/0x67][Symbol font/0x64] T cells from human peripheral blood mononuclear cells (PBMCs), classified in G01N33/6863.
II. 	Claim 12, drawn to an isolated [Symbol font/0x67][Symbol font/0x64] T cell, classified in C12N5/0636.
III.	Claims 13-19 and 26-31, drawn to a method of generating a chimeric antigen receptor (CAR)- [Symbol font/0x67][Symbol font/0x64] T cell, a method of producing a pharmaceutical composition comprising a CAR-[Symbol font/0x67][Symbol font/0x64]  T cell, and the CAR-[Symbol font/0x67][Symbol font/0x64] T cell produced by the method, classified in C12N15/63.
IV.	Claim 20-25, drawn to a method of treating or preventing a disease or condition in a subject in need thereof, the method comprising administering to the subject a CAR-[Symbol font/0x67][Symbol font/0x64] T cell, classified in A61K35/17.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case [Symbol font/0x67][Symbol font/0x64] T cells can be directly isolated from blood by flow cytometry, as opposed to being isolated using the method of Group I. 
Searching the inventions of Groups I and II together would impose serious search burden. The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the [Symbol font/0x67][Symbol font/0x64] T cells and the method of expanding and isolating [Symbol font/0x67][Symbol font/0x64] T cells are not coextensive.   Group I encompasses molecules which are claimed in terms of zeledronic, IL-2 and IL-15, which are not required for the search of Group II. Prior art which teaches [Symbol font/0x67][Symbol font/0x64] T cells would not necessarily be applicable to the method of Group I. Moreover, even if the [Symbol font/0x67][Symbol font/0x64] T cells of Group II were known, the method expanding and isolating [Symbol font/0x67][Symbol font/0x64] T cells of Group I may be novel and unobvious in view of the preamble or active steps.

The inventions of Groups I, III and IV are distinct methods which differ at least in objectives and method steps. Each method comprises distinct steps and utilizes different products which demonstrate that each method has different mode of operation.  The examination of all groups would require different searches and would require the consideration of different patentability issues.  
	Furthermore, the distinct steps and products require separate and different  searches.  The inventions of Groups I, III and IV have a separate status in the art as shown by their different classifications.  As such, it would be burdensome to search the inventions of Groups I, III and IV together.  

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the [Symbol font/0x67][Symbol font/0x64] T cells can be used for treating cancer, as opposed to being used to generate chimeric antigen receptor (CAR) [Symbol font/0x67][Symbol font/0x64] T cells.
Searching the inventions of Groups II and III together would impose serious search burden. The inventions of Groups II and III have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the [Symbol font/0x67][Symbol font/0x64] T cells and the method of making CAR [Symbol font/0x67][Symbol font/0x64] T cells are not coextensive. Group III encompasses molecules which are claimed in terms of CAR, CD3[Symbol font/0x7A], CD8α and 4-1BB, which are not required for the search of Group II.  Prior art which teaches [Symbol font/0x67][Symbol font/0x64] T cells would not necessarily be applicable to the method of using [Symbol font/0x67][Symbol font/0x64] T cells to make CAR [Symbol font/0x67][Symbol font/0x64] T cells. Moreover, even if [Symbol font/0x67][Symbol font/0x64] T cells were known, the method of making CAR [Symbol font/0x67][Symbol font/0x64] T cells may be novel and unobvious in view of the preamble or active steps.

Inventions II and IV are directed to an unrelated product and process because the product of Invention II cannot be used in, or made by, the process of Invention IV.  See MPEP § 802.01 and § 806.06.  

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	This application contains claims directed to the following patentably distinct species: 
(i)	flow cytometry, magnetic separation, and negative selection (claim 11)
(ii)	SEQ ID NOs: 22-29 (claims 17 and 28-30)
(iii)	cancer, autoimmune disease (claims 21 and 24)
If applicant elects cancer, applicant is required to further elect a specific cancer from group (iv); If applicant elects autoimmune disease, applicant is required to further elect a specific autoimmune disease from group (v).
(iv)	a lung cancer, a gastric cancer, a colon cancer, a hepatocellular carcinoma, a renal cell carcinoma, a bladder urothelial carcinoma, a metastatic melanoma, a breast cancer, an ovarian cancer, a cervical cancer, a head and neck cancer, a pancreatic cancer, an endometrial cancer, a prostate cancer, a thyroid cancer, a glioma, a glioblastoma, and other solid tumors, and a non-Hodgkin's lymphoma (NHL), a Hodgkin's 15lymphoma/disease (HD), an acute lymphocytic leukemia (ALL), a chronic lymphocytic leukemia (CLL), a chronic myelogenous leukemia (CMIL), a multiple myeloma (MM), an acute myeloid leukemia (AML) (claim 23)
(v)	alopecia, amyloidosis, ankylosing spondylitis, Castleman disease (CD), celiac disease, crohn's disease, endometriosis, fibromyalgia, glomerulonephritis, Graves' disease, Guillain-Barre syndrome, IgA nephropathy, lupus, lyme disease, Meniere;s disease, multiple sclerosis, narcolepsy, neutropenia, psoriasis, psoriatic 25arthritis, rheumatoid arthritis, sarcoidosis, scleroderma, type 1 diabetes, ulcerative colitis, and vitiligo (claim 25).
The species are independent or distinct because the following reasons: the species of group (i) are different methods because they comprise different steps, utilize different products, and require different searches; the sequences of group (ii) comprise different structure and function, and each sequence requires separate search; the diseases of groups (iii)-(v) differ in etiology, property, diagnosis and treatment and require different search. In addition, these species are not obvious variants of each other based on the current record. The searches for different species are not coextensive.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species from each of groups (i)-(v) (e.g. (i) flow cytometry, (ii) SEQ ID NO:22, (iii) cancer, and (iv) lung cancer), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-10, 13-16, 18-20, 26 and 27 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643